Citation Nr: 0714097	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
discogenic disease of the thoracic spine.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
trapezius muscle disability.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
migraine headaches.

5.  Entitlement to an increased rating for subluxation of the 
right knee, evaluated as 10 percent disabling prior to 
December 1, 1994.

6.  Entitlement to an increased rating for subluxation of the 
right knee, evaluated as 20 percent disabling from December 
1, 1994.

7.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.

8.  Entitlement to an additional temporary 100 percent 
convalescence period pursuant to 38 C.F.R. § 4.30.

9.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1981 to November 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in April 2007, the veteran's 
representative submitted various materials, including a claim 
of entitlement to aid and attendance benefits.  That issue is 
referred to the RO for appropriate action.

The Board observes that in a December 2005 substantive appeal 
which concerned his claims for compensation pursuant to 38 
U.S.C. § 1151, the veteran requested a hearing before the 
Board.  A hearing was scheduled for March 2007 and the 
veteran was notified in a February 2007 letter.  In March 
2007 the veteran requested that his hearing be rescheduled.  
That request was denied by the Veterans Law Judge before whom 
the veteran was scheduled to testify.

The issues of entitlement to benefits pursuant to 38 U.S.C. § 
1151, for an additional period of temporary 100 percent 
convalescence period, and a total rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period prior to December 1, 1994, subluxation of 
the right knee was manifested by no more than slight 
impairment.

2.  For the period from December 1, 1994. subluxation of the 
right knee is manifested by no more than moderate impairment.

3.  Degenerative arthritis of the right knee is manifested by 
pain and limitation of flexion and extension.


CONCLUSIONS OF LAW

1.  For the period prior to December 1, 1994, the criteria 
for a rating in excess of 10 percent for subluxation of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006).

2.  For the period from December 1, 1994, the criteria for a 
rating in excess of 20 percent for subluxation of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2004).

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim of entitlement to an 
increased rating was received in October 1992, long before 
the enactment of the VCAA.  

A March 2002 letter informed the veteran that his claim for 
increase had been remanded by the Board for additional 
development.  He was invited to identify or submit evidence 
supportive of his claim.  The letter indicated that VA would 
make reasonable efforts to help the veteran obtain evidence 
necessary to support his claim.  The letter also described 
the actions that had been taken.  

An August 2004 letter discussed the evidence and information 
necessary to support the veteran's claim.  It asked the 
veteran to identify outstanding evidence.  It told the 
veteran how VA would assist him in obtaining evidence.  

A February 2007 letter told the veteran how VA establishes 
disability evaluations and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Factual Background

An October 1992 VA treatment note indicates that the veteran 
had full range of motion of his right knee.  An X-ray 
indicted a loose body in the left knee.  The provider 
indicated that arthroscopy might be necessary.

On VA examination in December 1992, the veteran reported that 
his right knee swelled up and pulled out.  The examiner noted 
that the veteran had experienced difficulty with his knee 
since the most recent June 1985 examination.  The veteran 
complained of pain, swelling, and stiffness in the morning.  
He also stated that his knee jumped out of place, and 
indicated the medial side of his right knee.  He indicated 
that he had been unable to work as a carpenter because he 
could not climb ladders, and noted that he was employed as a 
painter.  On physical examination, the veteran walked with an 
antalgic limp of the right leg.  Motion of the right knee was 
normal.  No increased swelling was present.  There was slight 
laxity of the anterior cruciate ligament and slight laxity of 
the deep layer of the medial collateral ligament.  There was 
no increased joint fluids or roughness balotment of the 
patella.  Objective tenderness was present over the medial 
aspect of the knee anteriorly.  X-rays revealed evidence of 
"joint mice" and early degenerative changes of the medial 
aspect of the knee and posterior aspect of the patella.  The 
diagnosis was mild degenerative arthritis of the right knee 
with the probability of a "loose body" present.

A January 1993 VA treatment note indicates that the veteran 
had full range of motion of the right knee without swelling, 
but that there was objective tenderness at the medial aspect 
of the knee.  The diagnosis was loose body of the right knee.

An October 1993 MRI revealed a macerated posterior horn of 
the medial meniscus with torn anterior cruciate ligament.  
The radiologist indicted that the findings were most likely 
chronic and had resulted in early degenerative changes of the 
knee.  He noted that there was no definite loose body 
identified, though there was a possibility of osteochondral 
injury in the distal femur.  

In April 1994 the veteran reported that his knee popped and 
that he couldn't sleep due to pain.  Physical examination 
indicated range of motion from zero to 100 degrees.  The 
diagnosis was unstable right knee locking due to absent 
anterior cruciate ligament and torn medial meniscus.  

The report of a May 1994 VA examination indicates that a 
February 1994 MRI revealed a tear of the posterior horn of 
the medial meniscus and osteoarthritic changes.  The veteran 
complained of swelling, pain, and locking, as well as a 
feeling of instability.  On physical examination the veteran 
walked with a limp.  The right knee did not extend as fully 
as the left, and the veteran was noted to have a flexion 
contracture of the right knee, measured at between three and 
five degrees.  Flexion was full.  Ligamentous structures were 
intact.  The examiner noted that he could not produce any 
anterior cruciate ligament laxity either by anterior drawer 
or the Lachman maneuver.  McMurray test elicited an acute 
pain reaction over the medial aspect of the knee, but there 
was no definite clunk.  X-rays revealed early degenerative 
changes in the form of osteophyte formation.  The diagnoses 
were tear of the right medial meniscus, possibly an anterior 
cruciate deficient right knee, and mild to moderate 
osteoarthritis.  

A December 1994 VA treatment record indicates that range of 
motion of the veteran's right knee was from zero to 100 
degrees.  The joint was stable to varus and valgus testing.  
There was no effusion.  The assessment was chronic anterior 
cruciate ligament laxity of the right knee and mild 
degenerative joint disease.  

A February 1995 treatment note indicates that the veteran 
responded well to initial treatment and relates the veteran's 
report that his knee felt better.  Weak quadriceps were noted 
in a March 1995 physical therapy consultation sheet.  A March 
1995 request for prosthetic services indicates that the 
veteran had an anterior cruciate ligament deficient right 
knee and requested a custom anterior cruciate ligament brace.  
A March 1995 VA orthopedics record indicates that the 
veteran's range of motion was from zero to 120 degrees.  
Physical examination indicated no effusion or erythema.  The 
right knee was tender to palpation at the medial joint line.  
McMurray' s test was negative, anterior drawer was 4+, 
posterior drawer was negative, and the joint was stable to 
varus and valgus stress.

Range of motion of the veteran's right knee was zero to 130 
degrees.  

On VA examination in April 1997, the veteran's history was 
reviewed.  The veteran complained of symptoms that had grown 
progressively worse.  He reported a throbbing pain in the 
medial joint space and in the popliteal space.  He indicated 
that the pain was intermittent and radiated up the posterior 
aspect of his right thigh into the buttocks and back.  He 
endorsed daily pain.  He reported that he frequently 
experienced catching of his knee when he turned over in bed.  
The examiner noted that there was no history of locking.  The 
veteran related that swelling of the knee was caused by going 
up and down stairs, excessive walking, and excessive kneeling 
caused swelling of his right knee.  Physical examination 
revealed painful behavior, with at least three out of five 
Waddell signs.  The veteran walked with a normal gait without 
limping.  He could squat fully and had no difficulty arising.  
The countour of his right knee was normal and there was no 
evidence of any joint effusion.  There was tenderness over 
the medial joint space but patellar compression failed to 
elicit any pain.  Range of motion was full and painless, 
without crepitation.  There was no evidence of any laxity of 
the cruciate ligaments.  McMurray test was negative and there 
was no evidence of a pivot shift in the right knee.  X-rays 
revealed osteoarthritic changes.  The diagnosis was early 
minimal degenerative arthritis of the right knee, consistent 
with the veteran's age.  

Right knee range of motion was reported as zero to 110 
degrees in January 1996.  In April 1996, range of motion of 
the veteran's right knee was zero to 130 degrees.  

Surgery was performed on the veteran's right knee in 
September 1997.  The postoperative diagnosis was right knee 
loose body with chondromalacia.  A loose body was removed.  
In November 1997, range of motion of the veteran's right knee 
was three to 130 degrees.  

The veteran was afforded a VA examination in November 1997.  
The examiner noted that the veteran had recently undergone 
surgery and that physical therapy was initiated 
postoperatively.  The veteran complained of swelling and 
stated that his knee felt quite unstable.  On physical 
examination the veteran walked with a cane.  Without the 
cane, he walked with only a barely detectable antalgic limp, 
favoring the right lower extremity.  There was no evidence of 
joint effusion.  There was  no localized tenderness about the 
joint spaces or on patella compression.  Range of motion was 
full, and there was 2+ laxity in the anterior cruciate 
ligament.  The collateral ligaments were intact.  The 
examiner noted that March 1997 X-rays revealed mild 
degenerative joint disease.  The diagnoses were status post 
operative arthroscopic debridement and chondroplasty and 
anterior cruciate ligament deficient right knee.

The veteran underwent additional surgery on his right knee in 
February 1998.  Specifically, anterior cruciate ligament 
construction with autograft hamstring tendon and partial 
lateral meniscectomy were performed.  The postoperative 
diagnosis was anterior cruciate ligament deficient right knee 
and right lateral meniscal tear.  

A March 1998 X-ray revealed status post anterior cruciate 
ligament repair, degenerative osteoarthritic changes, and 
osteolytic changes of the medial aspect of the lateral 
femoral condyle.

On VA orthopedic examination in May 1998, the examiner noted 
that anterior cruciate repair had been carried out in 
February 1998.  Physical examination revealed an antalgic 
gait favoring the right lower extremity and knee.  The 
veteran's right knee appeared to be swollen.  Range of motion 
was full, with minimal subpatellar crepitation.  There was 
some persistent laxity in the anterior cruciate ligament, 
which was estimated at 1+.  Collateral ligaments were intact.  
The right quadriceps measured two centimeters less than the 
right.  The examiner noted the veteran's report that he had 
been following the prescribed physical therapy course as 
requested by his treating physicians, but indicated his doubt 
that the veteran was putting forth maximum effort based on 
the veteran's quadriceps atrophy.  He concluded that further 
convalescence was not warranted.  

In November 2000, the veteran reported pain and swelling of 
his knee.  The provider noted that the veteran had 
experienced difficulty with a screw that had been used to 
affix the anterior cruciate ligament in February 1998.  He 
also indicated that the veteran was too young for total knee 
replacement.  

In December 2000, range of motion of the veteran's right knee 
was zero to 120 degrees with pain at the ends of the range.  

Examination of the veteran's right leg in July 2001 revealed 
no effusion and fairly prominent quadriceps atrophy on the 
right.  Lachman's test was negative.  There was no medial or 
lateral laxity.  Crepitus was noted.  The impression was leg 
muscle weakness leading to knee instability.  The veteran was 
referred for physical therapy for quad and range of motion 
strengthening.  

On VA examination in April 2002, the veteran's extensive 
history was reviewed.  The veteran reported that his right 
knee swelled at night while he slept.  He complained of pain 
over the medial joint space of the right knee three to four 
times per day, lasting from 20 to 30 minutes at a time.  He 
indicated that his pain was relieved by sitting down.  He 
reported that his knee locked when he climbed out of the tub.  
However, upon inquiry, he related that the knee was stiff and 
that he had to lift it over the side of the tub.  The 
examiner noted that such was not considered true locking.  
The veteran had no complaints of crepitation, instability, or 
true locking.  On physical examination, the veteran walked 
with a normal gait and could squat fully.  There was no 
evidence of joint effusion or swelling.  There was no 
tenderness about the medial joint space or on patellar 
compression.  There was no evidence of patellar instability 
or subluxation.  Patellar apprehension sign was negative.  
Range of motion was from zero to 130 degrees, without pain.  
Lachman's was 1+, indicating some laxity in the anterior 
cruciate ligament.  Medial, and lateral stability were good, 
indicating that the collateral ligaments were intact.  The 
veteran's knees were equal in circumference.  The right 
quadriceps was one half inch smaller than the left.  The 
diagnosis was status post operative anterior cruciate 
ligament reconstruction.  The examiner noted that the veteran 
also had mild degenerative arthritis of the right knee.  He 
also  noted that there were no complaints of easy 
fatigability and that there was no evidence of incoordination 
or pain on movement.

A private medical record dated in July 2002 indicates that 
the veteran had range of motion of the right knee from four 
to 130 degrees and decreased strength.  

An August 2004 VA treatment record indicates that range of 
motion of the veteran's right knee revealed abnormal movement 
medially of either a ligament or cartilage, with no 
discomfort.  Drawer tests were grossly negative.  The 
assessment was possible right medial ligament injury.

On VA examination in August 2004, the veteran complained of 
peripatellar pain in the right knee.  He reported that pain 
was precipitated by bending his knee and by squatting.  He 
indicated that he could walk only two blocks and could not 
stand longer than 30 minutes due to pain.  He related that 
his knee frequently swelled and locked.  He described a 
popping sensation and stated that the knee frequently gave 
way, especially on unlevel terrain.  Upon physical 
examination, the veteran walked with a normal gait.  He 
squatted only to the point that the right knee was at 90 
degrees.  There was no evidence of a joint effusion or any 
swelling about the right knee.  There was a mild varus 
deformity.  There was no localized tenderness over the joint 
spaces on patellar compression.  Range of motion was full but 
the retinaculum of the knee subluxed over the medial femoral 
condyle on flexion and extension movements.  There was no 
crepitation.  The anterior cruciate ligament was intact, as 
were the collateral ligaments.  The right quadriceps measured 
one centimeter less than the left.  The diagnosis was status 
post operative chondroplasty and anterior cruciate ligament 
reconstruction of the right knee.  The examiner noted that 
the structural integrity of the veteran's right knee was 
intact.  He did indicate that the veteran complained of easy 
fatigability and pain in the right knee on squatting.  He 
concluded that there was no appreciable difference in the 
quadriceps muscles of either lower extremity and that 
therefore, the right knee was not appreciably weaker than the 
left.  

In March 2005, range of motion of the veteran's right knee 
was measured as zero to 125 degrees with crepitus.  The 
impression was right knee degenerative joint disease.

In April 2005, the veteran complained of painful snapping of 
the right knee, and stated that it felt like it was coming 
out of place.  Objectively, there was a snapping at the 
medial side of the patella, with snapping back and forth on 
flexion and extension.  The assessment was painful synovial 
plica of the right knee.  An addendum indicates that the 
veteran had a painful solid projection of a screw head or 
bone growth, which might require removal of the screw and the 
projection.  

The veteran underwent right knee arthroscopic examination in 
June 2005.   A screw was removed, and the medial synovial 
plica and growth was excised.  The postoperative diagnosis 
was medial synovial plica and screw in right knee.

 A VA examination was carried out in October 2005.  The 
veteran reported that he could walk about two blocks and 
stand for 20 to 30 minutes.  He also reported giving way, 
instability, pain, stiffness, weakness, and episodes of 
dislocation or instability of the right knee.  On physical 
examination, the veteran had an antalgic gait with poor 
propulsion.  Active extension was to five degrees, and 
passive extension was to zero degrees.  The factor most 
responsible for additional limitation was pain.  Active 
flexion was to 110 degrees, with pain at 95 degrees.  Passive 
flexion was to 112 degrees, with pain at 110 degrees.  
Against strong resistance, flexion was to 110 degrees, with 
pain beginning at 90 degrees.  On repetitive use, range of 
motion was from 20 degrees to 100 degrees.  There was 
crepitus on movement and anterior/posterior instability.  The 
examiner indicted that the instability was severe.  The 
examiner indicated that he could not provide an opinion on 
the extent of additional limitation of  motion during a 
flare-up.  

A private evaluation report dated in November 2005 indicates 
that the veteran's right knee was grossly swollen and 
demonstrated crepitus in range of motion.

On VA examination in May 2006, the veteran complained of 
maximum pain on a daily basis.  The examiner noted the that 
veteran used a brace on his knee and walked with the 
assistance of  a cane secondary to instability.  The veteran 
reported that the instability had become so severe that he 
had requested a scooter from his private physician.  The 
examiner noted that the veteran was essentially sedentary due 
to his knee pain.  On physical examination, the veteran's 
strength was 4+/5 with flexion and extension.  Range of 
motion was from 10 to 90 degrees.  Repetitive testing was 
unchanged from baseline.  There was no evidence of medial or 
lateral collateral ligament instability on varus and valgus 
stress.  Anterior and posterior drawer tests were performed 
with no evidence of movement anteriorly or posteriorly.  
There was less than five millimeters of motion in either 
direction.  McMurray' s test produced pain over the medial 
meniscus on the right.  The veteran's gait was antalgic and 
he walked with the assistance of a cane.  The diagnosis was 
right knee osteoarthritis.  

On VA examination in June 2006, the veteran walked with a 
very antalgic gait, using a hinge brace and cane.  There was 
obvious atrophy of the vastus medialis muscle of the right 
knee.  There was no obvious swelling.  The veteran was unable 
to tolerate medial and lateral glide of the patella due to 
extreme pain.  Range of motion testing revealed 50 degrees of 
active flexion, with pain from 20 to 50 degrees of active 
flexion.  Extension was to zero degrees without pain.  There 
was no evidence of excessive laxity of the anterior or 
posterior cruciate ligaments.  McMurray's testing elicited 
some pain and tenderness along the medial joint line.  There 
was no obvious catching or locking.  The veteran was unable 
to bear full weight without his knee brace.  He was unable to 
fully extend his knee during the stance phase of gait and did 
appear unsteady in walking without his cane and brace.  Range 
of motion values were unchanged on repetitive testing, 
without additional pain, fatigue, weakness, or 
incoordination.  The examiner indicated that the veteran 
appeared to be significantly limited in his daily activities 
due to the weakness and instability of his gait.  He noted 
that there was no frank instability on physical examination.  

In August 2006, the veteran reported that his knee had give 
way and he had fallen in the shower.  He stated that his knee 
pain was increasing, and complained of a burning feeling.  In 
October 2006, he was noted to have an unsteady gait with 
guarding of the right leg.  Lachman was positive.  

A private medical report dated in April 2007 indicates the 
provider's opinion that the veteran would be best served with 
a total knee replacement.  A cortisone injection was 
recommended.


Analysis

As an initial matter, the Board notes that during the 
pendency of this appeal, the symptoms associated with the 
veteran's right knee disability have varied greatly.  The 
veteran has undergone numerous surgical procedures, and has 
been in receipt of temporary 100 percent evaluations for 
periods of convalescence.  The evaluations assigned to right 
knee subluxation for the period of this appeal are as 
follows:

10 percent from October 20, 1992
20 percent from December 1, 1994
100 percent from September 22, 1997
20 percent from November 1, 1997
100 percent from February 6, 1998
20 percent from June 1, 1998
100 percent from June 15, 2005
20 percent from January 1, 2006

The veteran's right knee degenerative arthritis has been 
evaluated as 10 percent disabling since October 1992.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).

In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 
and 5261 to adequately compensate for functional loss 
associated with injury to the leg.

	Subluxation of the Right Knee

For the period prior to December 1, 1994, subluxation of the 
right knee is evaluated as 10 percent disabling.  Having 
carefully reviewed the record, the Board finds that a higher 
evaluation is not warranted.  The evidence pertaining to this 
period includes the report of a December 1992 VA examination 
which notes only slight laxity of the anterior cruciate 
ligament and slight laxity of the deep layer of the medial 
collateral ligament.  The May 1994 VA examiner stated that he 
could not produce any anterior cruciate ligament laxity.  The 
evidence for this period demonstrates that the instability of 
the veteran's knee was no more than slight.  In the absence 
of evidence establishing moderate disability due to 
subluxation of the right knee, the Board concludes that an 
evaluation in excess of 10 percent is not applicable for this 
period.

For the period from December 1, 1994, subluxation of the 
right knee is evaluated as 20 percent disabling.  Such a 
rating contemplates moderate disability due to recurrent 
subluxation or lateral instability.  In order to warrant a 
higher evaluation, the symptoms must be shown to cause severe 
disability.  Upon careful review of the record pertaining to 
this period, the Board concludes that the currently assigned 
20 percent evaluation is appropriate.  

In this regard, the Board notes that anterior cruciate 
ligament laxity is noted in the medical evidence pertaining 
to this period.  Such was assessed in December 1994.  In 
February 1995, anterior drawer test was positive and the 
veteran's right knee was stable to varus and valgus stress.  
A November 1997 VA examination report shows 2+ laxity in the 
anterior cruciate ligament.  The veteran underwent anterior 
cruciate ligament reconstruction in February 1998.  
Subsequently, 1+ laxity was noted in May 1998.  At that time, 
the VA examiner concluded that additional convalescence was 
not warranted.  In April 2002, 1+ laxity was noted.  

The Board acknowledges that the October 2005 VA examiner 
stated that the instability was severe.  Severe disability 
caused by instability warrants a 30 percent evaluation under 
Diagnostic Code 5257.  However, at that time, the veteran was 
in receipt of a 100 percent evaluation.  Assigning a 30 
percent evaluation during a brief period of time when the 100 
percent evaluation results in greater compensation would be 
an exercise in futility.

On subsequent VA examination in May 2006, the examiner found 
no evidence of medial or lateral collateral ligament 
instability on varus or valgus stress, and anterior and 
posterior drawer tests were performed with no evidence of 
movement.  The June 2006 examiner noted that there was no 
evidence of excessive laxity of the anterior or posterior 
cruciate ligaments.  Moreover, the April 1997 VA examiner 
noted that there was no evidence of any laxity of the 
cruciate ligaments, and examination in July 2001 also 
indicated no medial or lateral laxity.  The evidence both 
prior and subsequent to the October 2005 VA examination do 
not support a finding that the veteran suffered from severe 
instability of the right knee.  Accordingly, the Board 
concludes that an evaluation in excess of 20 percent is not 
warranted for the period from December 1, 1994.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 20 percent for subluxation of the 
right knee is not warranted for the period from December 1, 
1994.

	Degenerative Arthritis of the Right Knee

The veteran is in receipt of a 10 percent evaluation for 
degenerative arthritis of the right knee.  As noted above, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved, and when limitation of 
motion of the specific joints involved is noncompensable 
under the appropriate diagnostic code, a 10 percent 
evaluation is for application for each major joint affected 
by limitation of motion.  

The evidence reflects that, on VA examination in October 
2005, the veteran had range of motion from 20 to 100 degrees 
after repetitive use.  That examination report also indicates 
that against strong resistance, the veteran had pain at 90 
degrees of flexion.  While the limitation of flexion 
indicated at this examination, is noncompensable under 
Diagnostic Code 5260, the finding of 20 degrees of extension 
would warrant a 30 percent evaluation.  However, the Board 
notes that at that time, the veteran was in receipt of a 100 
percent evaluation for convalescence.  

Prior to the most recent period of convalescence, which was 
from June 15, 2005 to December 31, 2006, the ranges of motion 
documented in the medical records shows that at worst, 
extension was limited to four degrees in July 2002.  Such 
limitation is noncompensable under Diagnostic Code 5261.  
During this period, flexion was, at worst, limited to 100 
degrees.  This limitation is noncompensable under Diagnostic 
Code 5260.

With respect to the period following the most recent 100 
percent rating for convalescence, the veteran had range of 
motion from 10 to 90 degrees in May 2006.  Extension limited 
to 10 degrees warrants a 10 percent evaluation under 
Diagnostic Code 5261; however, the veteran's current 10 
percent evaluation contemplates the presence of periarticular 
pathology and painful motion, as well as limitation of 
extension to 10 degrees.  In sum, the current evaluation 
accounts for the symptoms associated with the veteran's 
degenerative arthritis of the right knee.

The Board also notes that the finding of limitation of 
flexion to 50 degrees in June 2006 would warrant a 
noncompensable evaluation under Diagnostic Code 5260.  The 
Board acknowledges that the examiner noted that the veteran 
had pain at 20 degrees of flexion.  However, active flexion 
was to 50 degrees and there is no indication that the 
veteran's functional limitation is the equivalent of flexion 
to 20 degrees.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of flexion limited to 45 degrees, extension to 15 
degrees, nor ankylosis required for a higher evaluation.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for degenerative arthritis 
of the right knee is not warranted.


ORDER

For the period prior to December 1, 1994, an evaluation in 
excess of 10 percent for subluxation of the right knee is 
denied.

For the period from December 1, 1994, an evaluation in excess 
of 20 percent for subluxation of the right knee is denied.

An evaluation in excess of 10 percent for degenerative 
arthritis of the right knee is denied.

REMAND

As noted in the introduction, the veteran's request to 
reschedule a hearing pertaining to his claim for benefits 
pursuant to 38 U.S.C. § 1151 was denied.  However, a separate 
substantive appeal pertaining to the issues of entitlement to 
an additional temporary 100 percent convalescence period 
pursuant to 38 C.F.R. § 4.30 and TDIU also indicated the 
veteran's desire to have a hearing pertaining to those 
issues.  The veteran should be scheduled to testify before a 
Veterans Law Judge with regard to those issues.

Regarding the veteran's claims of entitlement to benefits 
pursuant to 38 U.S.C. § 1151, the Board notes that the 
veteran has alleged that he was injured while working as part 
of a VA vocational rehabilitation program.  The evidence of 
record pertaining to the claimed work injury consists of a 
July 2002 report of a work injury showing that the veteran 
was working for Lions Club International, and reflecting an 
acute contusion and strain of the right foot and knee.  Also 
of record is a copy of a check payment by the State Worker's 
Compensation Fund.  The record indicates that the injury 
involved multiple body parts.  

While a March 2004 deferred rating decision indicates that 
the veteran's vocational rehabilitation file should be 
obtained, such file has not been associated with the record.  
As the veteran's vocational rehabilitation file may contain 
further evidence pertaining to the alleged work injury, it 
should be obtained prior to further adjudication of these 
claims.  In light of the above discussion, the Board has 
determined that additional action and development are 
required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a hearing 
before the Board on the issues of an 
additional temporary 100 percent 
convalescence period pursuant to 38 
C.F.R. § 4.30 and TDIU.

After the veteran has been afforded an 
opportunity to appear at a hearing before 
a member of the Board and testify on 
these issues, the RO need not take any 
further adjudicatory action, but should 
return these issues to the Board for 
further appellate review.  

2.  Obtain the veteran's vocational 
rehabilitation folder and associate it 
with the record.

Obtain from the appropriate agency any 
records pertaining to a Worker's 
Compensation claim in 2002.

If upon completion of the above 
development the claims of entitlement to 
compensation pursuant to 38 U.S.C. § 1151 
remain denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


